PER CURIAM.
Appellant seeks review of a trial court order which dismissed his complaint for disclosure of public records. The defendants moved the trial court for dismissal, asserting they had provided to the plaintiff the records which he had requested. The motion was granted and the cause was dismissed. Appellant argues on appeal that not all of the records he sought were provided and appel-lees concede error, agreeing that certain claims were overlooked by the defendants in their response to the records request. Accordingly, we REVERSE and REMAND for further proceedings on all of the claims raised in the complaint.
ERVIN, BOOTH and WEBSTER, JJ., concur.